Per Curiam :

We clo not see that the plaintiff has any standing in court to maintain this action. He seeks equitable relief in setting aside alleged fraudulent conveyances. But the plaintiff is not a creditor by judgment, nor even by simple contract. Nor has he obtained by any proceedings an adjudication establishing any liability to *221him, in bis official capacity or otherwise, of the alleged fraudulent grantor, or of any person. Until he shall have established such legal liability, and shall have been unable to enforce it, from, inability to find property of the alleged fraudulent grantor, he will not be in a situation to attack a conveyance as fraudulent in respect to him.
Whether he can, by any proceedings, obtain the rights of a judgment creditor so as to be entitled to maintain this action we need not decide.
The judgment must be affirmed, with costs.
Present — Leaeked, BoaedmaN and Follett, JJ.
Judgment affirmed, with costs.